Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ross Alexander on 06/23/2022.  

Specification para [0086] line 6, “configured described herein, with respect to Figures 12B to 12H and 12J to 12G). For example, a”; Has been deleted and replaced with “configured described herein, with respect to Figures 5B to 5H and 5J to 5G). For example, a” 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “displaying a lighting intensity for each of the plurality of zones in the scene on a graphical user interface; determining that the lighting intensity for at least two zones of the plurality of zones is different; receiving an indication of a relative change in the lighting intensity for the at least two zones of the plurality of zones; storing the lighting intensity and the selected color setting for each of the plurality of zones in the scene, wherein the stored lighting intensity comprises the lighting intensity for the at least two zones after the indication of the relative change in the lighting intensity has been received” as required by claim 1; “display a lighting intensity for each of the plurality of zones in the scene on a graphical user interface; determine that the lighting intensity for at least two zones of the plurality of zones is different; receive an indication of a relative change in the lighting intensity for the at least two zones of the plurality of zones; wherein the stored lighting intensity comprises the lighting intensity for the at least two zones after the indication of the relative change in the lighting intensity has been received; receive a triggering event configured to trigger the scene; and control the plurality of zones in the area of the building according to the stored lighting intensity and color setting in response the triggering event” as required by claim 26; and “display a lighting intensity for each of the plurality of zones in the scene on a graphical user interface; determine that the lighting intensity for at least two zones of the plurality of zones is different; receive an indication of a relative change in the lighting intensity for the at least two zones of the plurality of zones; update the scene the lighting intensity and the selected color setting for each of the plurality of zones in the scene, wherein the updated lighting intensity comprises the lighting intensity for the at least two zones after the indication of the relative change in lighting intensity has been received” as required by claim 34. Claims 3 thru 7 are allowed based upon their dependency to claim 1, claims 29 thru 33 are allowed based upon their dependency to claim 26, and claims 35 thru 40 are allowed based upon their dependency to claim 34.

Claims 1, 3-7, 26, and 29-40 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844